 



Exhibit 10.5
* [***]: Certain information in this document has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.
PROFESSIONAL SERVICES AGREEMENT
This Professional Services Agreement (“Agreement”) is entered into as of the
19th day of December, 2007 (the “Effective Date”), between Triple Ring
Technologies, Inc. (“the Company”) and NovaRay, Inc. (“the Client”).
WHEREAS, the Company has intimate knowledge of the NovaRay technology, as a
number of Triple Ring’s employees participated in the development efforts of the
NovaRay technology.
WHEREAS, the Company has experience with a variety of development projects and
is willing to perform certain work hereinafter described in accordance with the
provisions of this Agreement; and
WHEREAS, Client desires Company to perform such work in furtherance of Client’s
business.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the parties hereto agree as follows:

1.   Services, Compensation, Deliverables and Schedule. The Company’s services
performed hereunder (the “Services”), compensation (including provisions for
payment thereof), deliverables (the “Deliverables”) and schedule for the
performance of Services shall be as set forth in Exhibit A (the “Statement of
Work”) and in any future Statements of Work entered into in writing by the
parties, which may be amended in writing from time to time (solely as provided
in Section 26), or supplemented with subsequent estimates for Services to be
rendered by the Company and agreed to in writing by the Client, and which
collectively are hereby incorporated by reference. If there is any conflict
between this Agreement, any Statement of Work (including Exhibit A and any
future Statements of Work entered into in writing by the parties), or any
attachments to the Statement of Work(s), the following priority shall apply in
decreasing order of priority: this Agreement, the Statement of Work, and
attachments to the Statement of Work. The document (or portion of a document)
with a higher priority shall prevail and govern over the lower-priority document
(or portion of document) in the area of conflict.       Company shall, to the
best of its ability, render the Services, in a timely and professional manner
consistent with the highest industry standards, by the

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]



 



--------------------------------------------------------------------------------



 



    completion dates set forth in the Statement of Work and in accordance with
this Agreement and any terms set forth in the Statement of Work, including,
without limitation, the timelines set forth on page 34 (§8 — Cost and
Schedule Estimates) of the proposal attached hereto as Attachment 1 to Exhibit A
entitled Project Proposal ScanCath EP/Cardiac Project (“Phase I Proposal”) and
on pages 11 and 12 of the proposal attached hereto at Attachment 2 to Exhibit A
entitled Project Proposal ScanCath Dedicated Cardio Project (“Phase II
Proposal”).       Client may and Company shall appoint one of their respective
employees as project manager for the Services (each a “Project Manager,” and the
“Client Project Manager” and the “Company Project Manager”). Client shall have
the right to approve of Company’s choice of Company Project Manager. The parties
expect to have a close and ongoing working relationship. To facilitate this
relationship, the Project Managers shall interact regularly and shall generally
serve as point people to ensure good communication between the parties.      
Client shall have the right, upon request, to review the qualifications of such
potential employee or subcontractor. Company shall also obtain Client Project
Manager’s prior written approval for any purchases that require Client approval
as provided in Exhibit A.   2.   Compliance with Law; FDA Filings. Company shall
use its good faith effort to comply with all applicable laws and regulations in
its performance of the Services under this Agreement. To the extent provided for
in the applicable Statement of Work, Company shall be responsible, on Client’s
behalf, for submitting FDA filings, obtaining FDA approvals and communicating
with the FDA as part of the Services. Company shall provide copies to Client of
all proposed filings, applications and submissions to the FDA for review
reasonably in advance to allow for Client’s comments and shall obtain the prior
written approval of Client’s Project Manager prior to submission of such
documents to the FDA. It is understood, however, that such submissions to and
communications with the FDA are at the sole direction and control of Client.
Client, and Client alone, shall be solely responsible for its own FDA regulatory
strategy, and determining the necessity or advisability of any particular filing
or communication.   3.   Acceptance. Client shall have thirty (30) days from its
receipt of any Deliverable under the Statement of Work to review and evaluate
such Deliverable to determine whether the Deliverable meets, to Client’s
reasonable satisfaction, the requirements specific to the particular Deliverable
set forth in such Statement of Work, including the specifications set forth on
pages 6-31 of the Phase I Proposal and on pages 6-8 of the Phase II Proposal
(the “Specifications”). If Client does not accept such Deliverable within such
thirty (30) day period, Client shall, at Company’s request, explain what led to
the rejection. Company shall use commercially reasonable

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



    efforts to correct any such problems in the Deliverable and to deliver a
corrected Deliverable to Client for its review and acceptance as set forth above
in a timely manner. If Client does not accept such corrected Deliverable,
Client, in its sole discretion and in addition to any other available remedies,
may deem Company’s failure to provide to Client an acceptable Deliverable to be
a default, and immediately terminate this Agreement pursuant to Section 18.
Client may only reject a Deliverable if it is not reasonably within the
acceptable parameters that are defined in the Statement of Work.   4.   Term.
The term of this Agreement shall commence on the Effective Date, and shall
continue in full force and effect through December 31, 2009 , unless terminated
earlier by operation of and in accordance with this Agreement. The Agreement may
only be extended thereafter by mutual written agreement.   5.   Independent
Contractor; Employees. Subject to the terms and conditions of this Agreement,
the Client hereby engages the Company as an independent contractor to perform
the Services set forth herein, and the Company hereby accepts such engagement.
This Agreement shall not render the Company a partner, agent of, or joint
venture of or joint venturer with the Client for any purpose. The Company is and
will remain an independent contractor in its relationship with the Client.      
Notwithstanding anything express or implied in this Agreement, Company will not
enter into any contracts in the name of, or on behalf of Client, nor will
Company hold itself out as having authority to do so. It is understood and
agreed that it will be necessary in the manufacturing process for Company to
enter into supply agreements on behalf of itself. If Client is neither a party
to such agreements, nor a guarantor of Company’s obligations arising under such
agreements, then it is understood that Client will be identified as a third
party beneficiary under such agreements.       All employees and agents of
Company that perform Services under this Agreement are employees and agents,
respectively, of Company (and not of Client). Company will be responsible for
payment to its employees and agents of all salaries, wages, benefits, other
compensation, reimbursable travel, lodging, and other expenses to which the
employees or agents may be entitled to receive for performing Services. Company
will be solely responsible for withholding and paying all applicable payroll
taxes of any nature, including social security and other social welfare taxes or
contributions, that may be due on amounts paid to employees or agents. Company’s
personnel shall not, in connection with the Services and this Agreement, be
entitled to benefits that Client provides to its employees.

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



6.   Confidentiality. Either party to this Agreement may, in the course of
fulfilling its terms, need to disclose information to the other party that is
proprietary or confidential. When such disclosure is undertaken, the following
provisions apply:

  a)   The term “Disclosing Party,” as used in this Agreement, means the party
providing Confidential Information. The “Receiving Party” is the party receiving
the information.     b)   The term “Confidential Information,” as used in this
Agreement, means any oral, written, documentary, or electronically stored
information that (i) relates to the field of scanning electron beam x-ray
technology (including detection and image processing specific to scanning
electron beam x-ray sources or methods of such developed in the course of the
Services), and (ii) is received by one of the parties from the other and, (a) in
the case of written or documentary information, is marked “Confidential,”
“Proprietary” or bears a marking of like import or, (b) which the Disclosing
Party states in writing at the time of transmittal to, and receipt by, the
Receiving Party is to be considered confidential. Orally disclosed information
shall be considered confidential if clearly identified as such at the time of
disclosure. Notwithstanding the foregoing, any information disclosed by Client,
whether disclosed orally, in writing or electronically, is hereby deemed
Confidential Information of Client hereunder. Further, except for any
information that is contained within the Inventions and Records (and is deemed
Client’s Confidential Information hereunder), any information gathered visually,
aurally, or otherwise arising from the physical presence at Company offices or
facilities by Client employees or contractors is hereby deemed Confidential
Information of Company. Confidential Information of either party shall be deemed
to include information provided by agents, contractors or consultants of the
Disclosing Party to the Receiving Party on behalf of the Disclosing Party,
provided such information is provided in accordance with the terms of this
Section 6. All Inventions and Records shall be deemed the Confidential
Information of Client hereunder.     c)   The term “Trade Secret”, as used in
this Agreement, means any oral, written, documentary, or electronically stored
information that: (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.     d)   The “Confidential Information” and “Trade
Secrets” do not include information that: (i) is already known to the Receiving
Party as evidenced by prior documentation thereof; or (ii) is or becomes
publicly known through no wrongful act of the Receiving Party; or (iii) is
rightfully

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



      received by the Receiving Party from a third party without restriction and
without breach of this Agreement or any other Agreement; or (iv) is approved for
release by written authorization of the Disclosing Party. Notwithstanding the
foregoing, this Section 6(d) shall not apply to the Inventions and Records.    
e)   At any time, whether during the term of this Agreement or after its
termination, the Receiving Party shall not disclose to others, or use for any
purpose of its own, other than to perform its obligations or exercise its rights
hereunder, any Confidential Information obtained from the Disclosing Party, or
from an affiliated individual party or entity of the Disclosing Party, as a
result of or to enable work done pursuant to this Agreement, or generated or
developed in the performance of work under this Agreement. With respect to Trade
Secrets, other than to perform its obligations or exercise its rights hereunder,
the Receiving Party agrees not to use for any purpose whatsoever or to disclose
Trade Secrets at any time during or after the term of this Agreement; until such
Trade Secrets lose their status as such by becoming generally available to the
public by independent discovery, development, or publication. Upon expiration or
termination of this Agreement, at the Disclosing Party’s request, the Receiving
Party agrees to return to the Disclosing Party or destroy, in the Disclosing
Party’s discretion, all Confidential Information of the Disclosing Party;
provided that except where such Confidential Information reasonably relates to
patent prosecution matters or obligations of Receiving Party, Receiving Party
may retain for its records a copy of such Confidential Information solely for
archival purposes.     f)   The covenants regarding Confidential Information and
Trade Secrets will apply to any Confidential Information or Trade Secrets
disclosed to the Receiving Party by the Disclosing Party before or after the
Effective Date of this Agreement.     g)   The Client and the Company shall
ensure that all individuals representing either party in any capacity under this
Agreement have executed agreements containing restrictions on use and disclosure
of Confidential Information and Trade Secrets no less restrictive than those
contained herein prior to granting access to any Confidential Information or
Trade Secrets to such individual.

7.   Inventions. Intellectual property rights of each party shall be governed by
the following:

  a)   Except as provided in the last sentence of this Section 7(a), any and all
work product, works of authorship, trade secrets, inventions, discoveries,
developments and innovations, whether or not patentable or copyrightable,
including, but not limited to the Deliverables, software in

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



    object and source code formats, devices and prototypes, and intellectual
property rights therein conceived, created or reduced to practice by the Company
or its employees or agents, and (A) related to (i) the Services performed
hereunder (including without limitation in the course of preparing the project
proposals attached to this Agreement and for any prior versions of them), and/or
(ii) scanning electron beam x-ray technology (including detection and image
processing specific to scanning electron beam x-ray sources or methods of such
detection and image processing developed in the course of the Services) made or
invented on or before one (1) year after termination or expiration of this
Agreement, or (B) made or invented using any Confidential Information of NovaRay
at any time (before, during or after the term of this Agreement), in each case
((A) and (B)) including without limitation patent applications and patents
claiming same (collectively, “Inventions”), shall be the sole and exclusive
property of the Client. Company hereby assigns to Client, and agrees to execute
and deliver further documentation reflecting that assignment in the future when
any such Inventions are first fixed in a tangible medium or invented, as
applicable, all right, title, and interest in and to the Inventions. All
Inventions shall be deemed the Confidential Information of Client.
Notwithstanding the foregoing, all work product, works of authorship, trade
secrets, inventions, discoveries, developments and innovations arising from any
Approved Project (in accordance with the procedure set forth in Section 13 and
without breach of Company’s confidentiality obligations set forth herein), and
intellectual property rights therein shall be the sole and exclusive property of
the Company.     b)   Company agrees to execute all papers, including patent
applications, invention assignments and copyright assignments, and otherwise
agrees to assist Client as reasonably required at Client’s reasonable expense to
perfect in Client or enforce the rights, title and other interests in the
Inventions expressly granted to Client under this Agreement. If Client is unable
for any reason, after reasonable effort, to secure Company’s signature on any
document needed in connection with the actions specified above, Company hereby
irrevocably designates and appoints Client and his or her duly authorized
officers and agents as his or her agent and attorney in fact, which appointment
is coupled with an interest, to act for and in its behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of the preceding paragraph with the same legal force and effect as
if executed by Company.

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



  c)   Any and all services performed by Company on behalf of Client prior to
the Effective Date, including services performed by Company under the Consulting
Services Agreement between Company and Client dated January 2, 2006 (the “Prior
Consulting Agreement”) as such services have specifically related to the field
of scanning electron beam x-ray technology (including detection and image
processing specific to scanning electron beam x-ray sources or methods of such
detection and image processing developed in the course of the Services) (the
“Prior Services”), shall be deemed Services performed under this Agreement.
Accordingly, this Section 7 shall apply to the work product, works of
authorship, trade secrets, inventions, discoveries, developments and innovations
and the intellectual property rights therein that arise out of the Prior
Services (collectively, the “Prior IP”). Without limiting the foregoing, all
Prior IP shall be owned by Client and assigned to Company hereunder in
accordance with this Section 7. In addition, all Prior IP and records related
thereto shall be deemed the Confidential Information of Client hereunder and
subject to the provisions set forth in Article 8. If there is any conflict
between this Agreement and the Prior Consulting Agreement, this Agreement shall
prevail. The parties acknowledge that as of the November 30, 2007, the amount
outstanding and owed to Company as payment for the Prior Services is $[***] (the
“Outstanding Amount”). Client shall pay the Outstanding Amount to Company as
soon as reasonably possible following the closing of a private placement
financing with aggregate proceeds to the Client of not less than $10,000,000.
Upon receipt by Company of the Outstanding Amount, the parties acknowledge and
agree that Client has paid in full all amounts due and owing for the Prior
Services as of November 30, 2007. All amounts due and owing for Prior Services
performed on or after December 1, 2007 and prior to the Effective Date shall be
invoiced and payable as provided in the Statement of Work (Exhibit A).

8.   Representations and Warranties. The Company hereby represents and warrants
to Client:

  a)   The performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by the Company
in confidence or in trust prior to the execution of this Agreement.     b)   To
the best of Company’s knowledge and belief, to the extent it has been informed
by Client of specific jurisdictions and regulations and/or laws applicable, all
material supplied (including without limitation the Deliverables) and work
performed under this Agreement (including without limitation the Services)
complies with or will comply with

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



      applicable United States and foreign laws, regulations, guidelines and
industry standards (collectively “Applicable Laws”), including, but not limited
to the regulations and guidelines promulgated by the United States Food and Drug
Administration.     c)   All of its employees and agents performing Services
under this Agreement are and will be contractually bound to assign all
Inventions created hereunder to Company in order to effect the intent of the
parties under Section 7.     d)   The Services, including, without limitation,
the Deliverables, shall substantially conform to any standards for such Services
and/or Deliverables as set forth in the Statements of Work, including the
Specifications.     e)   To the best of Company’s knowledge and belief and in
the exercise of its reasonable efforts, the Deliverables under the Statement(s)
of Work do not and shall not infringe or misappropriate any copyright or trade
secret rights of any third party.     f)   The Deliverables under the
Statement(s) of Work shall not be subject to any restrictions or to any
mortgages, liens, pledges, security interests, encumbrances or encroachments,
except such liens as may arise between the parties.     g)   Company will use
its good faith effort to apprise Client of all software used in or incorporated
within each Deliverable, and shall use its good faith effort to ensure that such
software is used or incorporated with appropriate permissions.     h)   All
submissions or portions thereof by Company to the FDA under this Agreement that
are solely in control of Company, and all data and information provided from
Company to Client that may be submitted by or on behalf of Client to the FDA, in
each case, will be complete and accurate.

9.   Indemnification.

  a)   [***]     b)   [***]

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



            c)   [***]

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



  d)   [***]     e)   [***]

10.   Limitation of Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE FOR
SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE. HOWEVER, THE FOREGOING LIMITATION
DOES NOT APPLY TO THE EXTENT 1) SUCH PARTY IS REQUIRED TO INDEMNIFY THE OTHER
PARTY UNDER SECTION 9 OR 2) THE DAMAGES ARISE FROM BREACH OF

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



    THE OBLIGATIONS SET FORTH IN SECTION 6 (REGARDING CONFIDENTIALITY).   11.  
Non-hire Provision. During and for one (1) year after the term of this
Agreement, neither party will directly solicit the employment of the other
party’s personnel, without such other party’s prior written consent, whether
employees or contractors.   12.   No Conflict of Interest. Company agrees during
the term of this Agreement not to accept work or enter into any agreement or
accept any obligation that is inconsistent or incompatible with Company’s
obligations under this Agreement, the scope of the Services required rendered
for Client, or the scope of intellectual property assignment owed to Client.
Company represents and warrants that there is no other existing agreement or
duty on Company’s part, or that of its personnel who will perform the Services,
inconsistent with this Agreement.   13.   Protection of Confidential
Information. Company acknowledges that its engagement or participation, directly
or indirectly, in the development or commercialization of scanning electron beam
x-ray technology or approaches to such technology taken by Company in the
performance of the Services or the Deliverables (“Competitive Business”) would
inherently involve the unauthorized use or disclosure of Client’s Confidential
Information. Accordingly, to prevent any such unauthorized use or disclosure,
Company agrees that it shall not, during the term of this Agreement and for one
(1) year thereafter, engage or participate, directly or indirectly, in any such
Competitive Business unless it can demonstrate to Client’s reasonable
satisfaction that there is no reasonable risk of such unauthorized use or
disclosure and Client agrees in writing to allow such Competitive Business (such
business allowed by Client, to the extent conducted without use of Client’s
Confidential Information, an “Approved Project”). Prior to any such engagement
or participation in any such Competitive Business for any third party, Company
shall notify Client and shall give Client a reasonable opportunity to determine
the degree of any such risk of unauthorized use or disclosure. Company
acknowledges that the restrictions contained in this Section 13 are reasonable
and necessary to protect the legitimate interests of Client in its Confidential
Information and otherwise, and constitute a material inducement to Client to
enter into this Agreement.       The parties acknowledge and agree that
project(s) that Company performs for NRCT LLC, to the extent each such project
is within the scope of the Exclusive License Field of Use as such is term
defined under the agreement between Client and NRCT LLC dated October 2006,
shall be deemed an Approved Project hereunder. Company shall have the right to
perform services for such project to the extent the services are within the
scope of the Exclusive License Field of Use without obtaining Client’s prior
written approval. Company shall not perform services for NRCT LLC outside of the
Exclusive License Field of Use that would constitute Competitive Business

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



    hereunder without first obtaining Client’s prior written approval as
provided in this Section 13.   14.   Results of Services. Company shall use its
good faith efforts to keep complete, accurate and authentic accounts, notes,
data and records of the Services performed under this Agreement and the results
of the Services (“Records”). During the Term Client and its agents and designees
shall have the right to audit Company’s facilities, systems, Records,
procedures, and documentation related to this Agreement as well as the progress
of Services and all information and results derived from or relating to such
Services, wherever performed, including, without limitation, at third party
premises. At Client’s request, Company shall provide Client with (i) a final
written report upon completion of such Services; and (ii) all information
necessary to satisfy any and all FDA conformance requirements, including all
information needed for any FDA audit (which information may be provided in the
most practical format). In addition to the weekly progress reports required
under Section 1 (if requested by Client), Company shall also promptly disclose
to Client any and all information, data, results and inventions, technology and
know how (whether or not patentable) obtained from or conceived, developed or
reduced to practice in the course of performing the Services. Such disclosure
shall include, without limitation, copies of relevant data, summaries and
reports. All Records will be retained by Company for a period of five (5) years,
or such longer period as required under applicable law or regulation (“Record
Retention Period”). At the end of the Record Retention Period or Client’s
earlier request, at Client’s option such Records shall either be (a) delivered
to Client or to its designee, or (b) disposed of, but only after giving Client
sixty (60) days’ prior written notice of Company’s intent to do so. All Records
shall be deemed the Confidential Information of Client hereunder.   15.  
Audits. In addition to the Records, Company shall maintain such financial
records as are necessary to reasonably substantiate invoices and expenses under
this Agreement (“Financial Records”) to during the term of the Agreement and for
two (2) years thereafter. Client and/or its authorized agent shall have the
right to audit, copy and inspect the Financial Records of Company, at its own
expense, to verify any invoices or expenses billed to Client. In connection with
any audit, Company shall also provide Client access to its personnel upon
reasonable notice. Such audits may be conducted upon reasonable notice during
the term of this Agreement and for a period of up to two (2) years after
termination or expiration. At the expiration of the foregoing period, Company
may destroy all such records if not physically requested by Client prior to the
expiration of the storage term. If any financial audit reveals an overage in any
invoices or expenses billed to Client, then Company shall promptly refund such
overage to Client. In addition, if any overage differs from the amount due by
ten percent (10%) or more, then Company shall not only be liable for refunding
the overage, but shall also reimburse Client for all expenses incurred for such
audit.

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



16.   Disputes. The Company and Client recognize that disputes arising under
this Agreement are best resolved at the working level by the parties directly
involved. Both parties are encouraged to be imaginative in designing mechanisms
and procedures to resolve disputes at this level. Such efforts shall include the
referral of any remaining issues in dispute to higher authority within each
participating party’s organization for resolution. Failing resolution of
conflicts at the organizational level, the Company and Client agree that any
remaining conflicts arising out of or relating to this Contract shall be
submitted to nonbinding mediation for up to thirty (30) days unless the Company
and Client mutually agree otherwise. If the dispute is not resolved during such
time period through non-binding mediation, then the parties may submit such
matter to a court of competent jurisdiction for resolution. Company recognizes
that the covenants contained herein, including without limitation in Sections 11
and 13, are reasonable and necessary to protect the legitimate interests of
Client, that Client would not have entered into this Agreement in the absence of
such covenants, and that Company’s breach or threatened breach of such covenants
shall cause Client irreparable harm and significant injury, the amount of which
shall be extremely difficult to estimate and ascertain, thus, making any remedy
at law or in damages inadequate. Therefore, Company agrees that Client shall be
entitled to the issuance of injunctive relief enjoining any breach or threatened
breach of such covenants and for any other relief such court deems appropriate.
This right shall be in addition to any other remedy available to Client at law
or in equity.

17.   Merger. This Agreement shall not be terminated by the merger or
consolidation of the Client or the Company into or with any other entity.

18.   Termination. Client may terminate this Agreement at any time, with or
without cause, by ninety (90) days’ prior written notice to the Company. In
addition, either party may terminate this Agreement immediately if the other
party shall breach any material term or provision of this Agreement and shall
fail or refuse, within thirty (30) days after receipt of written notice from the
non-breaching party regarding such breach, to cure or remedy such breach. Upon
termination or expiration, to the extent permitted by law, Company shall
transfer to Client all permits, approvals, FDA filings and all other regulatory
filings related to the Services that Company holds (if any) as of the time of
termination or expiration. All amounts owed by Client to Company under the
Statement of Work shall be paid within seven (7) days of a termination by either
party.

19.   Survival. The parties agree that all rights and obligations under
Sections 5-11, 13-16, and 18-30 of this Agreement shall continue in effect after
expiration or termination of this Agreement.

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



20.   Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and permitted assigns.

21.   Choice of Law; Venue. The laws of the state of California shall govern the
validity of this Agreement, the construction of its terms, and the
interpretation of the rights and services of the parties hereto, without regard
to conflicts of law principles. All disputes in connection with this Agreement
shall be submitted to a federal or state court located in Santa Clara County,
California. Each party hereby consents to the personal jurisdiction and venue of
all such courts and waives all defenses they may have to such personal
jurisdiction and venue, including without limitation the defense of forum non
conveniens.

22.   Headings. Section headings are not to be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.

23.   Waiver. Waiver by one party hereto of a breach of any provision of this
Agreement by the other shall not be construed as a continuing waiver.

24.   Assignment. The Agreement is not assignable or transferable by Client or
by the Company without the written consent of Client and the Company, which
consent shall not be unreasonably withheld or delayed; provided, however that
the consent of the Company shall not be required for Client to assign this
Agreement to an affiliate, or to its successor in interest in connection with
the transfer or sale to a third party successor of all or substantially all of
the business of Client to which this Agreement relates, whether by merger, sale
of stock, sale of assets or otherwise. Any purported assignment not in
accordance with this Section 24 shall be void.

25.   Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice,
demand, or other communication is given by mail, such notice shall be
conclusively deemed given five (5) days after deposit thereof in the United
States mail addressed to the party to whom such notice, demand, or other
communication is to be given as follows:

     
        If to the Client:
  NovaRay, Inc.
 
  1850 Embarcadero Road
 
  Palo Alto, CA 94303
 
  United States of America
 
  Attention: Jack Price

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



     
 
  Fax: (650) 565-8601
 
   
        If to the Company:
  Triple Ring Technologies, Inc.
 
  1850 Embarcadero Road
Palo Alto, CA 94303
Attention: Joe Heanue
Fax: 650-887-2205

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

26.   Modification or Amendment. No change or modification of this Agreement
shall be valid unless in writing signed by the parties hereto. No amendment
shall be valid unless it is in a document entitled “Amendment to Professional
Services Agreement” and signed in writing by both parties hereto.

27.   Entire Understanding. This document and all Exhibits attached hereto
constitute the entire understanding and agreement of the parties, and any and
all prior agreements, understandings, and representations are hereby terminated
and canceled in their entirety and are of no further force and effect, including
the Prior Consulting Agreement to the extent it would conflict with this
Agreement.

28.   Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

29.   Force Majeure. The Company shall not be responsible for delays or failures
(including any delay by the Company to make progress in the prosecution of any
Services) if such delay arises out of causes beyond its control (i.e., acts of
God or of the public enemy, fires, floods, epidemics, riots, quarantine
restrictions, strikes, freight embargoes, earthquakes, electrical outages,
computer or communications failures, and severe weather).

30.   Debarment. Company hereby certifies it does not and shall not knowingly
employ, contract with or retain any person directly or indirectly to perform
Services under this Agreement if such person is debarred under 21 U.S.C. 335a
(a) or (b) or other equivalent laws, rules, regulations or standards of any
other relevant jurisdiction. Upon written request of Client, Company shall,
within ten (10) business days, provide written confirmation that it has complied
with the foregoing obligation. Company agrees to immediately disclose in writing
to Client if any employee or agent is debarred, or if any action or
investigation is pending or, to the best of Company’s knowledge, threatened,
relating to the debarment of Company or any person performing services related
to this Agreement.

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned have executed this Agreement as of the
day and year first written above. The parties hereto agree that facsimile
signatures shall be as effective as if originals.

                              Triple Ring Technologies, Inc.       NovaRay, Inc.
     
By:
  /s/ Joseph Heanue       By:   /s/ Jack Price                           
 
  Name:   Joseph Heanue           Name:   Jack Price    
 
  Title:   President           Title:   President    

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STATEMENT OF WORK
Overview of Services to be performed:
Phase I ScanCath EP / Cardiac Cath Commercialization
Estimated cost for Phase I: $[***]
Attachment 1 to Exhibit A entitled Project Proposal ScanCath EP/Cardiac Project
(“Phase I Proposal”) describes in detail the activities required to update
NovaRay’s existing fluoroscopy instrument for commercial use. Phase I shall
produce a system for use in both electrophysiology (EP) and cardiac cath
applications. The project includes a deliverable of a fully documented system
ready for shipment to NovaRay’s first customer site. Triple Ring’s design
implementation will make accommodations where possible for subsequent versions
of the ScanCath system as described in Phase II of this project.
Scope:
Below is a summary that outlines Triple Ring Technologies’ high-level tasks to
prepare NovaRay’s X-ray fluoroscopy system for commercial use:

  1.   [***]     2.   [***]     3.   [***]     4.   [***]     5.   [***]     6.
  [***]     7.   [***]     8.   [***]     9.   [***]     10.   [***]
    11.   [***]     12.   [***]

Specifications, Tasks, Estimates and Deliverables are further described in the
Phase I Proposal.
Phase II Dedicated Cardio Commercialization
Estimated cost for Phase II: $[***]
Attachment 2 to Exhibit A entitled Project Proposal ScanCath Dedicated Cardio
Project (“Phase II Proposal”) outlines in detail the activities to upgrade the
ScanCath EP / Cardiac system to a dedicated Cardio system. It is predicated on
the completion of Phase I activities described above and in more detail in the
attached proposal.
(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



Scope
Below is a high-level summary of the tasks required to upgrade NovaRay’s
ScanCath EP /Cardio system to a dedicated Cardio system for commercial use:

      [***]

Specifications, Tasks, Estimates, and Deliverables are further described in
Phase II Proposal.
Compensation:
As compensation for the services rendered pursuant to this Agreement, the Client
shall pay the Company [***]. The Phase I Proposal and Phase II Proposal contain
an overall projected budget for the Services (the “Projected Budget”). [***].
The invoiced amounts shall be reasonably consistent with the monthly budgets and
with the total Projected Budget [***], as modified by the mutual agreement of
the parties, or by virtue of a change in scope initiated by Client. The Client
shall have the right to audit Company to verify such invoices and expenses as
provided in Section 15 of the Agreement.
Warrants:
In addition, the Client shall provide the Company with a warrant to purchase
common stock as described in Attachment 3 to Exhibit A entitled Warrant to
Purchase Shares of NovaRay, Inc.
(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



Terms of Payment
An initial payment (“Initial Payment”) of $[***] will be required prior to the
commencement of Services performed in Phase I. This Initial Payment shall be
applied to the last invoice for Phase 2 of this project. Any remainder of the
Initial Payment will be returned to the Client with the final invoice of Phase
II unless earlier terminated by Client pursuant to Section 18 of this Agreement.
If earlier terminated, the Initial Payment will be applied to any outstanding
Invoices or unbilled Services performed or material purchased by the Company.
Any remainder of the Initial Payment will be returned to the Client with the
final invoice.
Company will bill the Client bi-weekly, on [***]. Payment is due 7 days after
invoice date. In addition, during the term of this Agreement, the Company shall
bill and the Client shall reimburse the Company for all reasonable, pre-approved
out-of-pocket expenses which are incurred in connection with the performance of
the Services hereunder. For the avoidance of doubt, Company must obtain the
prior written approval of Client’s Project Manager for any expense that exceeds
[***]. Client shall have the right to review and approve the terms and
conditions of any such purchase.
The Company will promptly notify the Client Project Manager of any costs,
expenses or fees that will cause the overall cost and fee estimates to exceed by
more than 10% of the estimate set forth in the attached proposals of this
Statement of Work.
Starting Requirements
Company will begin performance of the Services on receipt from Client of the
following:

1.   Signed copy of the attached proposals (Attachments 1 and 2 to this
Exhibit A)   2.   Signed copy of the Warrant Agreement   3.   Signed copy of
this Agreement and this Statement of Work; and   4.   The Initial Payment of
$[***]

IN WITNESS WHEREOF the undersigned have executed this Statement of Work as of
December 19, 2007. The parties hereto agree that facsimile signatures shall be
as effective as if originals.

                              Triple Ring Technologies, Inc.       NovaRay, Inc.
     
By:
  /s/ Joseph Heanue        By:   /s/ Jack Price                          
 
  Name:   Joseph Heanue           Name:   Jack Price    
 
  Title:   President           Title:   President    

(TRIPLE RING TECHNOLOGIES LOGO) [f29187f2918701.gif]

 



--------------------------------------------------------------------------------



 



Attachment 1 to
Exhibit A to
Professional Services Agreement dated December 19, 2007
Project Proposal
ScanCath EP / Cardiac Project
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918700.gif]

     
Prepared For:
  NovaRay Inc.
 
  1850 Embarcadero Road
 
  Palo Alto, CA 94303
 
   
Date:
  17 September 2007
File:
  NOV.ScanCath.EP.Cardiac.prop.06.16.revD
 
   
Prepared By:
  Chris Fuller
 
  Triple Ring Technologies, Inc.
 
  1850 Embarcadero Road
 
  Palo Alto, CA 94303

          CONFIDENTIAL   Page 1 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 – www.tripleringtech.com

1 Table of Contents

         
1 Table of Contents
    2  
2 Introduction
    3  
2.1 Scope
    3  
3 Team Experience
    3  
4 ScanCath System Roadmap
    4  
5 NovaRay Technology Background
    4  
6 ScanCath EP / Cardiac Project Plan
    4  
6.1 NovaRay Facility Upgrades
    5  
6.2 System Development
    5  
6.2.1 Overview
    5  
6.2.2 X-Ray Source and Supporting Subsystems
    5  
6.2.3 Detector (Eye)
    7  
6.2.4 Image Processing Subsystem
    8  
6.2.5 Gantry and Patient Table
    8  
6.2.6 System Control Components
    9  
6.2.7 Other System Components
    10  
6.2.8 Software Development
    11  
6.2.9 User Interface and Controls
    13  
6.3 System Verification and Validation
    14  
6.4 Risk Management
    14  
6.5 UL Certification
    14  
6.6 Regulatory
    14  
6.7 Installation and Acceptance Testing
    15  
7 Project Assumptions
    15  
8 Cost and Schedule Estimates
    15  
8.1 Major Milestones
    15  
8.2 Cost Estimate Summary
    16  
8.3 Resource Cost Estimate
    16  
8.4 Material and Travel Cost Estimate
    17  
9 Deliverables
    17  
10 Reference Documentation Provided
    17  
11 Terms
    19  
12 Starting Requirements
    19  
13 Approval
    19  
14 Revision History
    19  

          CONFIDENTIAL   Page 2 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

2 Introduction
This proposal outlines Triple Ring Technologies’ approach to preparing a
commercial-ready, improved version of NovaRay’s X-ray fluoroscopy system for
electrophysiology (EP) / Cardiac applications. The project culminates in the
delivery of a ScanCath EP / Cardiac instrument to NovaRay’s first customer. The
proposed system architecture can be extended to both Cardiac and Vascular
fluoroscopy applications. A companion proposal,
NOV.ScanCath.Dedicated.Cardio.prop.06.16, discusses the activities required to
deliver a ScanCath Dedicated Cardio instrument using the system architecture
developed here.
2.1 Scope
This proposal describes activities required to update NovaRay’s existing
fluoroscopy instrument for commercial use as the ScanCath EP / Cardiac
instrument. Our design implementation will make accommodations for subsequent
versions of the ScanCath instrument, wherever possible. In fulfilling this
proposal we will:
[***]
3 Team Experience
Triple Ring is an engineering services firm focused on commercializing novel
medical devices and instrumentation. We have an extensive track record in the
development of medical and biological instrumentation, as well as sensor-based
biotechnology and industrial systems. Projects for clients have included
bioimpedance instrumentation for catheter tracking and cell identification,
x-ray tubes for radiation therapy, x-ray imaging systems for whole-body CT and
electrophysiology, and detector systems for scanning electron microscopy.
In-house development projects have included an optical imaging system for
sentinel node biopsy, state-of-the-art detectors for next-generation x-ray and
SPECT applications, and imaging systems for tracking a new generation of
biomarkers.
Triple Ring is intimately familiar with the NovaRay technology, as numerous team
members participated in the development efforts at Cardiac Mariners and NexRay.
This allows us to restart development with minimal delay and expense. With this
proposal we plan to use in-house resources already familiar with the NovaRay
system or employ or contract with former Cardiac Mariners and NexRay employees
whenever possible.

          CONFIDENTIAL   Page 3 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

4 ScanCath System Roadmap
The ScanCath EP / Cardiac is the first in a series of fluoroscopy instruments
from NovaRay, including ScanCath Cardio, ScanCath Neuro, and ScanCath Vascular.
Table 1 contains a summary of key user requirements from NovaRay for each
instrument, and Table 2 contains a summary of corresponding functional
requirements. Advanced features for the follow-on instruments [***] are noted
here for planning purposes but are not discussed in detail within this proposal.
See the individual proposals for development of the follow-on instrumentation
for discussion of those features.

                      ScanCath EP   ScanCath Cardio   ScanCath Neuro   ScanCath
Vascular
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

Table 1: Key User Requirements for Each ScanCath Instrument

                  Subsystem   ScanCath EP   ScanCath Cardio   ScanCath Neuro  
ScanCath Vascular
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]

Table 2: Key Functional Requirements for Each ScanCath Instrument
5 NovaRay Technology Background
The NovaRay instrument is [***].
[***]
Figure 1: NovaRay Source and Detector Geometry
[***]
6 ScanCath EP / Cardiac Project Plan
Our proposal for commercializing the ScanCath EP / Cardiac system comprises the
following areas:

          CONFIDENTIAL   Page 4 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

6.1 NovaRay Facility Upgrades
All work will be performed at the NovaRay facility in Palo Alto, California.
Triple Ring will oversee and manage the upgrade to the facility to support the
cooling, power, and shielding requirements of the NovaRay instrument. [***] The
upgrades will include, but are not limited to, the following:
•      [***]
6.2 System Development
6.2.1 Overview
Figure 2 is a diagram of the NovaRay System. [***] The final configuration will
be determined at time of installation and individualized for each customer. The
[***] serve the following functions:
•      [***]
[***]
[***]
Figure 2: NovaRay System Architecture
6.2.2 X-Ray Source and Supporting Subsystems
This section describes development activities related to the components of the
NovaRay system that produce X-rays (Figure 3). These components include [***].
The activities for each of these components are discussed in the following
sections.
       [***]
Figure 3: X-ray Source and Supporting Subsystems
6.2.2.1 X-Ray Source
The X-Ray Source is made up of the following major components:
•      [***]
The ScanCath EP / Cardiac System will utilize [***]
We anticipate producing approximately [***] sources to support various project
activities, including the following:
•      [***]
To produce the sources, NovaRay’s [***]
§      [***]

          CONFIDENTIAL   Page 5 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

The proposal includes the time required both to [***] It also includes the
effort required to complete the release of all components so they are suitable
for use in a production medical system. Triple Ring shall not enter into any
contracts in the name of or on behalf of NovaRay.
6.2.2.2 Collimator
The collimator is a key piece of NovaRay technology. It has the following
functions:

  •   [***]

The collimator is a custom design that involves high-precision machining and
assembly techniques. No design changes are expected to the collimator for the EP
system. The following are the primary activities related to the collimator:
o [***]
6.2.2.3 Cooling Ring
                 The cooling ring performs the following functions:

  •   [***]

                 The primary activities related to the cooling ring include the
following:

  •   [***]

          CONFIDENTIAL   Page 6 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com



6.2.2.4 High Voltage Terminal Electronics (HVT)
The high voltage terminal electronics are housed [***]. They perform the
following functions:

  •   [***]

The HVT electronics are a custom design with performance and survivability
optimized for the ScanCath application. The primary activities related to the
HVT electronics include the following:

  •   [***]

Triple Ring shall not enter into any contracts in the name of or on behalf of
NovaRay.
6.2.2.5 High Voltage Power Supply
This unit serves as the power supply for the X-ray source. The updated design
will provide voltage from [***] with a maximum power output of [***] Although
the ScanCath EP / Cardiac source will operate at [***] maximum, this supply is
adequate for the higher source powers anticipated in the Cardio instrument.
Primary activities anticipated for this unit are as follows:

  •   [***]

6.2.2.6 Deflection Electronics
The deflection electronics control the focus and scanning (deflection) of the
electron beam within the X-ray source. They include the following components:

  •   [***]

All of the deflection electronics are a custom design, optimized for use with
the NovaRay system. The primary activities related to the deflection electronics
include the following:
                         • [***]
6.2.3 Detector (Eye)
The detector (also referred to as the X-ray sensor or Eye) detects and counts
x-ray photons that have passed from the X-ray source through the imaging volume
(i.e. the patient). It comprises [***]
[***]
Figure 4: Detector (Eye) Functional Blocks
The detector provides the following logical functions:
[***]



          CONFIDENTIAL   Page 7 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com



[***]
6.2.4 Image Processing Subsystem
6.2.4.1 Reconstruction Computer
The reconstruction computer converts raw data from the detector into images
centered at various focal planes based on input from the system operator. [***]
[***]
[***]
6.2.4.2 Image Post Processing System (IPP)
The Image Post Processing System block diagram is shown in is Figure 5. It
manages the display, acquisition, and playback of real time images that are
generated by the system.
                  [***]
Figure 5: Image Post Processing System
[***]
• [***]
In the supplied NovaRay documentation various elements of this system have also
been referred to as the Camtronics System, Video Display Processor (VDP), and
Video Image Processor (VIP).
6.2.5 Gantry and Patient Table
The existing gantry and patient table were developed as engineering prototypes
with cosmetic covers for purposes of engineering evaluation and customer
presentations. Work is required to make these subsystems ready for clinical use.
In particular, the gantry design requires [***]
[***]
[***]
Figure 6: Gantry

          CONFIDENTIAL   Page 8 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

[***]
Figure 7: Patient Table Subsystem
6.2.6 System Control Components
This section describes system components which are involved in general control
of the system and not covered elsewhere.
6.2.6.1 System Controller
The system controller is a PC-based computer with two custom designed PCI boards
installed (Figure 8). The controller runs the control software (either clinical
or engineering), which operators use to control the system. The computer and PCI
boards are illustrated in Figure 8.
[***]
Figure 8: System Controller
6.2.6.1.1 System Control Computer
The system control computer is a PC-based computer used by operators to control
the system. How users interact with the control computer depends on the mode of
operation:

  •   [***]

The control computer houses two custom PCI boards used for system control; these
boards are discussed in the following section. The activities related to the
System Control Computer include the following:

  •   [***]

6.2.6.1.2 PCI Board Control Electronics
There are two custom designed PCI-based boards used for system control in the
existing NovaRay system. The system control computer (see preceding section)
houses these boards. The boards, and their primary functions, are as follows:

  o   [***]

6.2.6.2 Other Control Electronics
In addition to the electronics in the system controller, the following
electronics also are used to control the system:

  o   [***]

          CONFIDENTIAL   Page 9 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

6.2.7 Other System Components
6.2.7.1 Power Distribution Unit
The Power Distribution Unit (PDU) is a purchased item modified specifically for
the NovaRay system (Figure 9). It is a single unit that provides power
distribution and isolation for all system units, as well as an integral UPS for
the system control computer. No modifications to the design of this unit are
anticipated.
[***]
Figure 9: Power Distribution Unit
The PDU specifications are as follows:

  •   [***]

6.2.7.2 Heat Exchanger
The Heat Exchanger is a purchased item modified specifically for use with the
NovaRay system. It serves to establish temperature regulation of the water used
to cool system components such as the x-ray source and deflection amplifier
assembly. Specifications are:
[***]
6.2.7.3 Cables and Plumbing
[***]

          CONFIDENTIAL   Page 10 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

6.2.8 Software Development
Software development activities include [***]
6.2.8.1 System Software
The system software provides the means of controlling and linking the various
instrument subsystems and comprises the set of individual software modules shown
in Figure 10. [***]
[***]
Figure 10: Software Blocks
Critical elements of the system software are described in the following
sections.
6.2.8.1.1 System Controller
The system controller is the master controller for the imaging system. It
coordinates all imaging activities, user interactions, and hardware
configurations, and internally monitors system health and status for both
operational and preventive maintenance purposes. All application-level software
modules operate within the system controller; those modules are described below.
6.2.8.1.1.1 Application Modules (not shown in the figure)

  •   There are three application software modules which operate on the system
controller: [***]

6.2.8.1.2 I/O Interfaces
[***]
6.2.8.1.3 Communication Protocols
[***]
6.2.8.1.4 Imaging Control Modules (SDC, SDM, MPRE, VDP, FPSE, SDA)
Various modules control x-ray and imaging system operation and manage the image
generation process. Each module has its own software set which configures and
manages its local hardware components and communicates with the system
controller through the CCN.
[***]
6.2.8.1.5 Scan Control Modules (BSC, IOC)
[***]
6.2.8.1.6 Motion Control Modules (Mot. Ctrl. And Mot. Ctrl. UI)
[***]

          CONFIDENTIAL   Page 11 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

6.2.8.1.7 User Interface Modules (Mot. Ctrl. UI and Img. Ctrl. UI)
[***]
6.2.8.2 Test stand support software
[***]
6.2.8.3 Support for Algorithm Development
[***]

          CONFIDENTIAL   Page 12 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

6.2.9 User Interface and Controls
[***]
The following user interface and controls will be provided in the NovaRay
System:

  •   [***]

[***]
Figure 11: X-ray/Image Control
[***]
Figure 12: Setup
[***]
Figure 13: Screen Flow
[***]
Figure 14: Patient Entry Screen
[***]
Figure 15: View Saved Runs
[***]
Figure 16: Real-Time Image Display
[***]
Figure 17: Archived Image

          CONFIDENTIAL   Page 13 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

[***]
Figure 18: Motion Controller
• [***]
Detailed user interface screens are included under the proposal subfolder
“NovaRay\User Interface”
6.3 System Verification and Validation
We will integrate the subsystems into complete Cardio fluoroscopy instruments
and verify their performance against the design specifications. The master
validation plan, NOV.VVPL.Rev1, describes our approach to a comprehensive
validation plan. It defines the process and activities for validating:

  •   [***]

[***]
Figure 19: Validation Process
6.4 Risk Management
TRT shall use its good faith efforts to follow the guidelines established in IEC
60601-1, 5th Edition in regards to risk management. TRT shall use its good faith
efforts to follow the recommendations of the Risk Analysis performed for the
existing NovaRay system which is detailed in NovaRay.RA.Rev1
6.5 UL Certification
We will manage the UL certification process required as a condition of the FDA’s
510(k) marketing clearance and before commercial distribution. Equipment will be
certified to the relevant sections of UL/IEC/CSA 60601-1, as well as any other
appropriate standards and regulations.
6.6 Regulatory
This System was granted clearance by the FDA in September of 1998 [510(k) #
K982345], and is indicated for use “in generating real-time fluoroscopic images
in patients where medically indicated”. We do not anticipate that the proposed
changes to the NovaRay System will be significant enough to warrant any
additional marketing clearance from the Food and Drug Administration. Although
not defined at this time, any changes in indications for use or additional
features not claimed in the original filing will, however, require 510(k)
filing. Regulatory filing support is not included in the scope of this proposal.

          CONFIDENTIAL   Page 14 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

     6.7 Installation and Acceptance Testing
We will support installation and acceptance testing of a pilot production unit
at NovaRay’s first customer site. However, shipping, installation, and service
are NovaRay tasks that are outside the scope of this proposal.
7 Project Assumptions
     The following assumptions apply to the ScanCath EP / Cardiac development
effort:

  1.   Design, development and manufacturing shall occur under a fully
implemented Quality System as defined in 21 CFR 820.     2.   TRT has full
access to all NovaRay technology and equipment, its software, and all
appropriate documentation.     3.   Updated specifications for the detector,
reconstruction computer, and Image Post Processor are available prior to the
project start     4.   NovaRay’s supply of ASICs for the EP detector are
sufficient, and additional fabrication runs are not required.     5.   Vendors
previously identified by NovaRay can supply components and subsystems.     6.  
Thin film deposition will not be done in-house     7.   Triple Ring will have at
least 30 days to staff the project.     8.   User and service manuals are not
included (but NovaRay will, to avoid doubt, have the right to use data generated
by Triple Ring in the user and services manuals prepared by NovaRay).     9.  
Manufacturing level documentation will be limited to use by experienced
personnel. It will not be appropriate for use on a general assembly line.    
10.   The following validation activities will not be done: .

  •   Environmental testing, e.g. temperature cycling and humidity     •  
Storage and simulated shipping

8 Cost and Schedule Estimates
The ScanCath EP / Cardiac project schedule covers a [***] period and assumes a
start date of [***] There are two primary project phases:

      Phase 1a: EP / Cardiac Subsystem Development [***]
Phase 1b: EP System Integration, Validation, and UL Certification [***]

[***]
Figure 20: Revised Schedule
     • Major Milestones
     8.1 Major Milestones (Revised Schedule)
     • [***]

          CONFIDENTIAL   Page 15 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

     8.2 Cost Estimate Summary

              Summary   Phase 1a   Phase 1b   Totals
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
Total $’s
  [***]   [***]   [***]

     Phase 1a – Detector, Source, Image Reconstruction Restart
     Phase 1b – System Integration, Verification, Validation, UL Approval, and
Shipment
Table 3: Cost Summary for ScanCath EP / Cardiac System
     8.3 Resource Cost Estimate
ScanCath EP / Cardiac
Estimated Resource Budget

              Discipline   Phase 1a   Phase 1b   Total
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
 
           
Resource Total
  [***]   [***]   [***]

Table 4: ScanCath EP / Cardiac Estimated Resources Costs

          CONFIDENTIAL   Page 16 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

     8.4 Material and Travel Cost Estimate
ScanCath EP / Cardiac

                                          Materials           Phase 1a   Phase
1b #   Part #   Description   Qty   Unit Cost   Cost   Tooling   Qty   Unit Cost
  Cost   Tooling
1
      [***]   [***]   [***]   [***]       [***]   [***]   [***]    
2
      [***]   [***]   [***]   [***]                    
3
      [***]   [***]   [***]   [***]   [***]                
4
      [***]   [***]   [***]   [***]   [***]                
5
      [***]   [***]   [***]   [***]   [***]                
6
      [***]   [***]   [***]   [***]   [***]                
7
      [***]   [***]   [***]   [***]   [***]                
8
      [***]   [***]   [***]   [***]   [***]                
9
      [***]   [***]   [***]   [***]   [***]                
10
      [***]   [***]   [***]   [***]   [***]                
11
      [***]   [***]   [***]   [***]   [***]                
12
      [***]   [***]   [***]   [***]   [***]                
13
      [***]   [***]   [***]   [***]                    
14
      [***]   [***]   [***]   [***]   [***]                
15
      [***]   [***]   [***]   [***]   [***]                
16
      [***]   [***]   [***]   [***]                    
17
      [***]           [***]       [***]           [***]
18
      [***]           [***]   [***]   [***]            
19
      [***]   [***]   [***]   [***]       [***]   [***]   [***]    
 
          Sub-Total       [***]   [***]   Sub-Total       [***]   [***]
 
          Contingency   [***]   [***]   [***]   Contingency   [***]   [***]  
[***]
 
          Sub-Total       [***]   [***]   Sub-Total       [***]   [***]
 
          Handling   [***]   [***]   [***]   Handling   [***]   [***]   [***]
 
          Total Each       [***]   [***]   Total Each       [***]   [***]      
      Materials Phase 1   [***]       Materials Phase 2   [***]    

Table 5: ScanCath EP / Cardiac Material and Travel Cost Estimate
9 Deliverables
     This proposal includes the following deliverables:

  1.   [***]     2.   [***]     3.   [***]     4.   [***]     5.   [***]     6.
  [***]     7.   [***]     8.   [***]

10 Reference Documentation Provided

      Description   Filename
Product Requirements for ScanCath system
  NOV.PRD.Rev1.ScanCath System
Product Requirements for Image Post Processor
  NOV.PRD.Rev1.Image Post Processor
Master V&V Plan
  NOV.VVPL.Rev1
Risk Analysis
  NOV.RA.Rev1

          CONFIDENTIAL   Page 17 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

      Description   Filename
Image Processing Subsystem Architecture
  NOV.Image.Arch.Rev1
Fault Tree Analysis
  NOV.FTA.Rev1
ScanCath Cardio Proposal
  NOV.ScanCath.Cardio.prop.06.16.revB

          CONFIDENTIAL   Page 18 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

11 Terms
A deposit will be required before the project starts, and will be applied to
invoices at the end of the project. Triple Ring Technologies, Inc. will bill the
client [***] Payment is due [***] days after invoice date.
12 Starting Requirements
Triple Ring Technologies Inc. will start this project on receipt of the
following:

  1.   Signed copy of the Professional Services Agreement     2.   Signed copy
of this proposal estimate     3.   Advance payment in the amount of $[***]
(Advance for long term commitments)     4.   Signed copy of the Warrant
Agreement

13 Approval
Client Approval:

             
Name:
           
 
           
Signature:
      Date:    
 
         

14 Revision History

          Revision   Description of Change   Revision Date
revA
  Initial Release by CKF based on Draft13   11/06/06
revB
  Minor updates   11/10/06
revC
  Updates to schedule and budget   1/17/07
revD
  Updates to schedule, budget and deliverables   9/11/2007
Rev E
  Update   12/5/07

          CONFIDENTIAL   Page 19 of 19   revE pa-1216871        

 



--------------------------------------------------------------------------------



 



Attachment 2 to
Exhibit A to
Professional Services Agreement Dated December 19, 2007
Project Proposal
ScanCath Dedicated Cardio Project
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918700.gif]

     
Prepared For:
  NovaRay Inc.
 
  1850 Embarcadero Road
 
  Palo Alto, CA 94303
 
   
Date:
  11 September 2007
File:
  NOV.ScanCath.Cardio.prop.06.16.revC
 
   
Prepared By:
  Chris Fuller
 
  Triple Ring Technologies, Inc.
 
  1850 Embarcadero Road
 
  Palo Alto, CA 94303

          CONFIDENTIAL   Page 1 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

         
1 Table of Contents
       
 
       
1 Table of Contents
    2  
2 Introduction
    3  
2.1 Scope
    3  
3 Team Experience
    3  
4 ScanCath System Roadmap
    3  
5 NovaRay Technology Background
    5  
6 ScanCath Cardio Project Plan
    5  
6.1 NovaRay Facility Upgrades
    5  
6.2 Upgrade Key Subsystems
    5  
6.2.1 Source
    5  
6.2.2 Collimator
    5  
6.2.3 Detector
    5  
6.2.4 Optical Link between Detector and Reconstruction Computer
    5  
6.2.5 Reconstruction Computer
    5  
6.2.6 Gantry
    5  
6.2.7 Software
    6  
6.3 System Verification and Validation
    6  
6.4 Risk Management
    7  
6.5 UL Certification
    7  
6.6 Regulatory
    7  
6.7 Installation and Acceptance Testing
    7  
7 Project Assumptions
    7  
8 Cost and Schedule Estimates for ScanCath Cardio
    8  
8.1 Major Milestones
    8  
8.2 Cost Summary Estimate
    8  
8.3 Estimated Labor Costs
    8  
8.4 Estimated Material and Travel Costs
    10  
9 Deliverables
    11  
10 Reference Documentation Provided
    11  
11 Terms
    12  
12 Starting Requirements
    12  
13 Approval
    12  
14 Revision History
    12  

          CONFIDENTIAL   Page 2 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

2 Introduction
This proposal outlines Triple Ring Technologies’ approach to preparing a
commercial-ready improved version of NovaRay’s ScanCath Cardio X-ray fluoroscopy
system. It is predicated on the completion of all phase one activities described
in the companion proposal NOV.ScanCath.EP.Cardiac.prop.06.16. The development
activities described here build upon the ScanCath EP / Cardiac system
architecture. This proposal culminates in the delivery of a ScanCath Cardio
instrument to the first customer.
2.1 Scope
This proposal describes the activities required to update NovaRay’s ScanCath EP
fluoroscopy instrument for commercial use as the ScanCath Cardio instrument. In
fulfilling this proposal we will:
1. [***]
2. [***]
3. [***]
4. [***]
5. [***]
6. [***]
7. [***]
8. [***]
9. [***]
10. [***]
3 Team Experience
Triple Ring is an engineering services firm focused on commercializing novel
medical devices and instrumentation. We have an extensive track record in the
development of medical and biological instrumentation, as well as sensor-based
biotechnology and industrial systems. Projects for clients have included
bioimpedance instrumentation for catheter tracking and cell identification,
x-ray tubes for radiation therapy, x-ray imaging systems for whole-body CT and
electrophysiology, and detector systems for scanning electron microscopy.
In-house development projects have included an optical imaging system for
sentinel node biopsy, state-of-the-art detectors for next-generation x-ray and
SPECT applications, and imaging systems for tracking a new generation of
biomarkers.
Triple Ring is intimately familiar with the NovaRay technology, as numerous team
members participated in the development efforts at Cardiac Mariners and NexRay.
This allows us to restart development with minimal delay and expense. With this
proposal we plan to use in-house resources already familiar with the NovaRay
system or employ or contract with former Cardiac Mariners and NexRay employees
whenever possible.
4 ScanCath System Roadmap
The ScanCath Cardio is the second in a series of fluoroscopy instruments from
NovaRay, including ScanCath EP, ScanCath Neuro, and ScanCath Vascular. Table 1
contains a summary of key user requirements from NovaRay for each instrument,
and Table 2 contains a summary of corresponding functional requirements.
Advanced features for the follow-on instruments [***] are noted here for
planning purposes but are not discussed in detail within this proposal. See the
individual proposals for development of the follow-on instrumentation for
discussion of those features.

          CONFIDENTIAL   Page 3 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

                                 
 
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  

Table 1: Key User Requirements for Each ScanCath Instrument

                                 
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  
[***]
    [***]       [***]       [***]       [***]  

Table 2: Key Functional Requirements for Each ScanCath Instrument

          CONFIDENTIAL   Page 4 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

5 NovaRay Technology Background
The NovaRay instrument is [***]
[***]
Figure 1: NovaRay Source and Detector Geometry
[***]
6 ScanCath Cardio Project Plan
Most components developed for the ScanCath EP system will be used in the
ScanCath Cardio instrument. Our development efforts will focus primarily on
[***] Our proposal comprises the following areas:
6.1 NovaRay Facility Upgrades
[***]
6.2 Upgrade Key Subsystems
[***]
6.2.1 Source
We will [***]
6.2.2 Collimator
[***]
6.2.3 Detector
[***]
6.2.4 Optical Link between Detector and Reconstruction Computer
[***]
6.2.5 Reconstruction Computer
[***]
6.2.6 Gantry
[***]

          CONFIDENTIAL   Page 5 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

6.2.7 Software
We will [***] We will [***]
6.3 System Verification and Validation
We will [***]:

  •   [***]

          CONFIDENTIAL   Page 6 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

      [***]

Figure 2: Validation Process
6.4 Risk Management
TRT shall follow the guidelines established in IEC 60601-1, 5th Edition in
regards to risk management. TRT shall follow the recommendations of the Risk
Analysis performed for the existing NovaRay system which is detailed in
NovaRay.RA.Rev1
6.5 UL Certification
We will manage the UL certification process required as a condition of the FDA’s
510(k) marketing clearance and before commercial distribution. Equipment will be
certified to the relevant sections of UL/IEC/CSA 60601-1, as well as any other
appropriate standards and regulations.
6.6 Regulatory
This System was granted clearance by the FDA in September of 1998 [510(k) #
K982345], and is indicated for use in “generating real time fluoroscopic images
in patients where medically indicated.” We anticipate that the following changes
proposed for the ScanCath Cardio instrument will warrant additional 510(k)
marketing clearances from the Food and Drug Administration (FDA):

  1.   [***]
    2.   [***]

Triple Ring will handle the necessary FDA filings as required, in a manner
consistent with NovaRay’s instructions, which Triple Ring shall obtain in
advance. On each and every FDA filing, Triple Ring shall obtain NovaRay’s
advance, written consent to the filing (including without limitation the content
of the filing). As part of the process of obtaining NovaRay’s consent, Triple
Ring shall address and incorporate to NovaRay’s satisfaction any comments
NovaRay may have.
6.7 Installation and Acceptance Testing
We will install a pilot production unit at NovaRay’s first customer site and
support instrument acceptance testing. We will coordinate the necessary site
engineering and preparation prior to shipping the unit.
7 Project Assumptions
The following assumptions apply to the ScanCath Cardio development effort:

  1.   The ScanCath EP / Cardiac project proceeds according to plan.     2.  
One ScanCath EP / Cardiac Beta instrument is upgraded to a ScanCath Cardio
configuration.     3.   This project begins after completion of ScanCath EP /
Cardiac subsystem development activities.     4.   Design, development and
manufacturing shall occur under a fully implemented Quality System as defined in
21 CFR 820.     5.   TRT has full access to all NovaRay Technology and
equipment, its software, and all appropriate documentation.     6.   Thin film
deposition will not be done in-house.

          CONFIDENTIAL   Page 7 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

  7.   Triple Ring will have at least 30 days, from the date the Agreement is
signed; to staff the project.     8.   Service manual is not included (but
NovaRay will, to avoid doubt, have the right to use data generated by Triple
Ring in the service manuals prepared by NovaRay).     9.   Manufacturing level
documentation will be limited to use by experienced personnel. It will not be
appropriate for use on a general assembly line.     10.   The following
validation activities will not be done:

  •   Environmental testing, e.g. temperature cycling and humidity     •  
Storage and simulated shipping

8 Cost and Schedule Estimates for ScanCath Cardio
The Cardio project schedule covers a [***] period and assumes a start date of
[***]. There are two primary project phases:
Phase 2a: Cardio Subsystem Development [***]

Phase 2b: Cardio System Integration, Validation, and UL Certification [***]
[***]
Figure 3: Revised Schedule
8.1 Major Milestones

  •   [***]

8.2 Cost Summary Estimate

              Summary   Phase 2a   Phase 2b   Totals
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]
Total $’s
  [***]   [***]   [***]

Phase 2a — Detector, Source, Image Reconstruction Restart

Phase 2b — System Integration, Verification, Validation, UL Approval and
Shipment
Table 3: ScanCath Cardio Cost Summary
8.3 Estimated Labor Costs
ScanCath Cardio
Estimated Resourse Budget

          CONFIDENTIAL   Page 8 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

                      Discipline   Phase 2a       Phase 2b       Total
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
[***]
  [***]       [***]       [***]
 
                   
Resource Total
  [***]   [***]   [***]   [***]   [***]

Table 4: ScanCath Cardio Estimated Labor Costs

          CONFIDENTIAL   Page 9 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

     8.4 Estimated Material and Travel Costs

                                                                         
Materials     Phase 2a     Phase 2b   #   Description     Qty     Unit Cost    
Cost     Tooling     Qty     Unit Cost     Cost     Tooling  
[***]
    [***]       [***]       [***]       [***]               [***]       [***]  
    [***]          
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]       [***]                      
           
[***]
    [***]       [***]       [***]       [***]       [***]                      
           
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]       [***]                      
           
[***]
    [***]       [***]       [***]       [***]       [***]                      
           
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]       [***]       [***]       [***]                                  
       
[***]
    [***]                       [***]               [***]                      
[***]  
[***]
    [***]                       [***]       [***]       [***]                  
       
[***]
    [***]                       [***]               [***]                      
[***]  
[***]
    [***]       [***]       [***]       [***]               [***]       [***]  
    [***]          
 
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]  
 
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]  
 
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]  
 
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]  
 
            [***]       [***]       [***]       [***]       [***]       [***]  
    [***]       [***]  
 
            [***]               [***]               [***]               [***]  
    [***]  

Table 5: ScanCath Cardio Material and Travel Costs

          CONFIDENTIAL   Page 10 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

9 Deliverables
     This proposal includes the following deliverables:

  1.   [***]     2.   [***]     3.   [***]     4.   [***]     5.   [***]     6.
  [***]     7.   [***]     8.   [***]

10 Reference Documentation Provided

      Description   Filename
Product Requirements for ScanCath System
  NOV.PRD.Rev1.ScanCath System
Product Requirements for Image Post Processor
  NOV.PRD.Rev1.Image Post Processor
Master V&V Plan
  NOV.VVPL.Rev1
Risk Analysis
  NOV.RA.Rev1
Image Processing Subsystem Architecture
  NOV.Image.Arch.Rev1
Fault Tree Analysis
  NOV.FTA.Rev1
ScanCath EP / Cardiac Proposal
  NOV.ScanCath.EP.Cardiac.prop.06.16.revB

          CONFIDENTIAL   Page 11 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



     
(TRIPLE RING TECHOLOGIES LOGO) [f29187f2918704.gif]
  Triple Ring Technologies Inc.
1850 Embarcadero Way, Palo Alto, CA 94303
650.331.3476 — www.tripleringtech.com

11 Terms
A deposit will be required before the project starts, and will be applied to
invoices at the end of the project. Triple Ring Technologies, Inc. will bill the
client [***] Payment is due [***] days after invoice date.
12 Starting Requirements
Triple Ring Technologies Inc. will start this project on receipt of the
following:

  1.   Signed copy of the Professional Services Agreement     2.   Signed copy
of this proposal estimate     3.   Advance payment in the amount of [***]     4.
  Signed copy of the Warrant Agreement

13 Approval
Client Approval:

                 
Name:
               
 
 
 
           
Signature:
          Date:    
 
               

14 Revision History

          Revision   Description of Change   Revision Date
revA
  Initial Release by CKF based on draft 13   11/06/06
revB
  Minor updates by CKF   11/09/06
revC
  Updated schedule and budget by CKF   1/17/07
revD
  Update   9/11/07
Rev E
  Update   12/5/07

          CONFIDENTIAL   Page 12 of 12   revE pa-1216873        

 



--------------------------------------------------------------------------------



 



ATTACHMENT 3 TO
EXHIBIT A TO
PROFESSIONAL SERVICES AGREEMENT DATED
DECEMBER 19, 2007

 



--------------------------------------------------------------------------------



 



THIS WARRANT AND THE SHARES PURCHASABLE HEREUNDER HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED..
No. WCS-1
WARRANT TO PURCHASE SHARES
OF
NOVARAY, INC.
     This certifies that, for value received, receipt and sufficiency of which
are hereby acknowledged, Triple Ring Technologies, Inc., or its registered
assigns (the “Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from NovaRay, Inc., a Delaware corporation (the
“Company”), four hundred forty four thousand (444,000) shares of the Company’s
Common Stock, par value $0.0001 per share (the “Common Stock”), at a purchase
price per share as provided for in Section 2. The term “Warrant” as used herein
shall mean this Warrant, and any warrants delivered in substitution or exchange
therefor as provided herein. This Warrant is being issued as partial
consideration for certain services being provided by the Holder to the Company
pursuant to the terms and conditions of that certain Professional Services
Agreement dated December 19, 2007 (the “Services Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning set forth in the Services
Agreement.
     1. Term of Warrant. Subject to the terms and conditions set forth herein,
this Warrant shall be exercisable, in whole or in part, following the date of
acceptance by the Company of the Deliverables described in Attachment 1 to
Exhibit A of the Services Agreement (the “Holder Deliverables”) in accordance
with the terms thereof only as provided on the Exercise Schedule attached hereto
as Addendum A, and shall otherwise be void (the “Exercise Period”); provided,
however, that in the event that the Company has not accepted the Holder
Deliverables in accordance with the terms of the Services Agreement on or prior
to February 28, 2010, then this Warrant shall not be exercisable at any time,
shall terminate immediately and shall be of no further force or effect.
     2. Exercise Price.
          (a) The exercise price per share (the “Exercise Price”) shall be
determined on the date of acceptance of the Holder Deliverables by the Company
in accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



              Exercise Price Date of Acceptance of the Holder Deliverables   Per
Share
On or prior to March 30, 2009
  $ 0.18  
On or after March 31, 2009 but on or prior to July 30, 2009
  $ 0.45  
On or after July 31, 2009 but on or prior to December 30, 2009
  $ 4.00  
On or after December 31, 2009 but on or prior to February 28, 2010
  $ 8.00  

         (b) The shares of Common Stock for which this Warrant is exercisable
shall hereinafter be referred to collectively as the “Warrant Shares.”
     3. Exercise of Warrant.
          (a) Method of Exercise. The Holder hereof may exercise this Warrant,
in whole or in part during the Exercise Period by the surrender of this Warrant
(with the exercise form attached hereto duly executed) at the principal office
of the Company, and by the payment to the Company of an amount of consideration
therefor equal to the Warrant Price in effect on the date of such exercise
multiplied by the number of shares of Warrant Stock with respect to which this
Warrant is then being exercised, payable at such Holder’s election (i) by
certified or official bank check, wire transfer of immediately available funds
to a bank account specified by the Company, the cancellation by the Holder of
indebtedness or other obligations of the Company to the Holder, (ii) by
“cashless exercise” in accordance with the provisions of subsection (b) of this
Section 3, or (iii) by a combination of the foregoing methods of payment
selected by the Holder of this Warrant.
          (b) Cashless Exercise. In addition to a cash exercise, to the extent
the market value of one share of Common Stock is greater than the Warrant
Exercise Price (at the date of calculation as set forth below), the Holder may
exercise this Warrant by a cashless exercise and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed notice of exercise in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:
          (FORMULA) [f29187f2918705.gif]

         
Where:
  X =   the number of shares of Common Stock to be issued to the Holder
 
       
 
  Y =   the market value of one share of Common Stock as of the close of the
business day preceding the date of exercise

3



--------------------------------------------------------------------------------



 



         
 
  A =   the aggregate exercise price (i.e., the number of shares being purchased
multiplied time the per share strike price under the Warrant)
 
       
 
  B =   the aggregate market value of all shares of Common Stock being purchased
by exercise of the warrant as of the close of the business day preceding the
date of exercise.

          (c) Cashless Exercise with Share Withholding for Tax. In addition to a
cash exercise and a cashless exercise, to the extent the market value of one
share of Common Stock is greater than the Warrant Exercise Price (at the date of
calculation as set forth below), the Holder may exercise this Warrant by a
cashless exercise with share withholding for tax and shall receive the number of
shares of Common Stock equal to an amount (as determined below) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed notice of exercise in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:
          (FORMULA) [f29187f2918706.gif]

         
Where:
  X =   the number of shares of Common Stock to be issued to the Holder
 
       
 
  Y =   the market value of one share of Common Stock as of the close of the
business day preceding the date of exercise
 
       
 
  A =   the aggregate exercise price (i.e., the number of shares being purchased
multiplied time the per share strike price under the Warrant), plus the amount
of money needed to satisfy Holder’s tax obligations with respect to the
exercise, at the Holder’s marginal state and federal income tax rate (the “Tax
Amount”).
 
       
 
  B =   the aggregate market value of all shares of Common Stock being purchased
by exercise of the warrant as of the close of the business day preceding the
date of exercise.

     As soon as reasonably practicable following the exercise, the Company shall
pay the holder the amount in cash equal to the Tax Amount.
          (d) Delivery of Stock Certificates. This Warrant shall be deemed to
have been exercised immediately prior to the close of business on the date of
its surrender for exercise as provided above, and the person or entity entitled
to receive the Warrant Shares issuable upon such exercise shall be treated for
all purposes as the holder of record of such shares as of the close of business
on such date. As promptly as practicable on or after such date and in any event
within ten (10) business days thereafter, the Company at its expense shall issue
and deliver to the person, persons, or entity entitled to receive the same, a
certificate or certificates for the number of shares issuable upon such
exercise. In the event that this Warrant is exercised in part, the Company at
its expense will execute and deliver a new Warrant of like tenor exercisable for
the

4



--------------------------------------------------------------------------------



 



number of shares for which this Warrant may then be exercised. No adjustments
shall be made on Warrant Shares issuable on the exercise of this Warrant for any
cash dividends paid or payable to holders of record of Common Stock prior to the
date as of which the Holder shall be deemed to be the record holder of such
Warrant Shares.
          (e) Adjustment. In the event the Company (i) splits, subdivides, or
combines the Common Stock into a different number of securities of the same
class, (ii) pays a stock dividend on the Common Stock, (iii) reclassifies the
Common Stock into the same or a different number of securities (each, an
“Adjustment Event”) then the Exercise Price shall be appropriately adjusted and
this Warrant shall represent the right to acquire such number and the kind of
securities that would have been issued had the Holder exercised this Warrant
immediately prior to such an Adjustment Event.
          (f) Market Stand-Off. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, the Holder shall not sell, make any short sale of,
loan, hypothecate, pledge, grant any option for the purchase of, or otherwise
dispose or transfer for value or agree to engage in any of the foregoing
transactions with respect to this Warrant or Common Stock issued upon exercise
of this Warrant without the prior written consent of the Company or its
underwriters, for such period of time after the effective date of such
registration statement as may be requested by the Company or such underwriters
(not to exceed one hundred eighty (180) days); provided, however, that all
executive officers and directors of the Company then holding Common Stock enter
into similar agreements. This Section 3(f) shall only remain in effect for the
two-year period following the effective date of the Company’s initial public
offering. In the event of any stock dividend, stock split, recapitalization, or
other change affecting the Company’s outstanding Common Stock effected without
receipt of consideration, then any new, substituted, or additional securities
distributed with respect to this Warrant or securities issued upon conversion of
this Warrant shall be immediately subject to the provisions of this
Section 3(f). It is expressly understood and agreed that the restrictions
imposed by this Section 3(f) shall only apply to the extent the underwriter
selected by Company requests that a provision comparable to that set forth in
this Section 3(f) be imposed upon the Warrant.
     4. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.
     5. Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Company or, in
the case of mutilation, on surrender and cancellation of this Warrant, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.
     6. Rights as Shareholder. The Holder shall not be entitled to vote or
receive dividends or be deemed the holder of Common Stock or any other
securities of the Company that

5



--------------------------------------------------------------------------------



 



may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein.
     7. Transfer of Warrant.
          (a) Warrant Register. The Company will maintain a register (the
“Warrant Register”) containing the names and addresses of the Holder or Holders.
Any Holder of this Warrant or any portion thereof may change this address as
shown on the Warrant Register by written notice to the Company requesting such
change. Any notice or written communication required or permitted to be given to
the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register. Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.
          (b) Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 7(a) hereof, issuing the Warrant Shares or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.
          (c) Transferability and Nonnegotiability of Warrant. This Warrant may
not be offered, sold, transferred or otherwise disposed of for value. With
respect to any permissible offer, sale or other disposition of this Warrant or
securities into which this Warrant may be converted, the Holder will give
written notice to the Company prior thereto, describing briefly the manner
thereof. Unless the Company reasonably determines that such transfer would
violate applicable securities laws, or that such transfer would adversely affect
the Company’s ability to account for future transactions to which it is a party
as a pooling of interests, and notifies the Holder thereof within ten
(10) business days after receiving notice of the transfer, the Holder may effect
such transfer. Each Warrant thus transferred and each certificate representing
the securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act, unless in the opinion of counsel for the Company such legend is
not required in order to ensure compliance with the Securities Act. The Company
may issue stop transfer instructions to its transfer agent in connection with
such restrictions.
          (d) Exchange of Warrant Upon a Transfer. On surrender of this Warrant
for exchange, properly endorsed on the Assignment Form and subject to the
provisions of this Warrant with respect to compliance with the Securities Act
and with the limitations on assignments and transfers and contained in this
Section 7, the Company at its expense shall issue

6



--------------------------------------------------------------------------------



 



to or on the order of the Holder a new warrant or warrants of like tenor, in the
name of the Holder or as the Holder (on payment by the Holder of any applicable
transfer taxes) may direct, for the number of shares issuable upon exercise
hereof.
          (e) Compliance with Securities Laws.
               (i) The Holder of this Warrant, by acceptance hereof,
acknowledges that this Warrant and the Warrant Shares to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or any applicable state securities laws.
               (ii) This Warrant and all certificates representing the Warrant
Shares issued upon exercise hereof or conversion thereof shall be stamped or
imprinted with a legend in substantially the following form (in addition to any
legend required by state securities laws):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED
HEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THERE FROM UNDER SAID ACT.
               (iii) The Company agrees to remove promptly, upon the request of
the holder of this Warrant and Securities issuable upon exercise of the Warrant,
the legend set forth in Section 7(e)(ii) hereof from the documents/certificates
for such securities upon full compliance with this Agreement and Rules 144 and
145.
     8. Notices.
          (a) In case:
               (i) the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
this Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
               (ii) of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation (subject to Section 8(b)
below), or any conveyance of all or substantially all of the assets of the
Company to another corporation;
               (iii) of any voluntary dissolution, liquidation or winding-up of
the Company;

7



--------------------------------------------------------------------------------



 



               (iv) of any redemption of all outstanding Common Stock; or
               (v) of the filing of the Company’s first registration statement
with the U.S. Securities and Exchange Commission (the “SEC”); then, and in each
such case, the Company will mail or cause to be mailed to the Holder or Holders
a notice specifying, as the case may be, (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, (B) the date on
which such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation, winding-up, redemption or conversion is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up, or (C) the anticipated date on which the
Company expects its first registration statement with the SEC to become
effective. Such notice shall be mailed at least fifteen (15) days prior to the
date therein specified.
          (b) Notwithstanding Section 8(a) above, the Holder hereby: (i) waives
its right to any notice that may otherwise be required to be delivered by the
Company pursuant to this Warrant if a wholly-owned subsidiary of a company
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (“PubCo”), merges with, and into the Company,
whereby, following such Merger, the security holders of the Company become
security holders of PubCo and the Company becomes a wholly-owned subsidiary of
PubCo (a “Reverse Merger”), and (ii) assuming the Reverse Merger is consummated,
consents to the assumption of the Warrant by PubCo and all obligations hereunder
so long as lawful and adequate provisions are made whereby the Holder hereof
shall thereafter have the right to purchase and receive (in lieu of the shares
of the Common Stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby), at the same aggregate exercise
price, such shares of stock, securities or other assets or property as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby. In any Reverse Merger, appropriate provision shall be
made with respect to the rights and interests of the Holder of this Warrant to
the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Exercise Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, as nearly as may be, in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof.
          (c) All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, electronic mail, overnight delivery service or
three (3) business days after deposit if deposited in the United States mail for
mailing by first-class, certified mail, postage prepaid, and addressed (i) if to
the Holder, at such Holder’s address as set forth on the signature page hereto
or as such Holder shall have furnished to the Company in writing; or (ii) if to
the Company, at its address set forth on the signature page hereto, or at such
other address as the Company shall have furnished to the Holder in writing.

8



--------------------------------------------------------------------------------



 



     9. Amendments. Any provision of this Warrant may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely), upon
the written consent of the Company and the Holder.
     10. Covenants of the Company.
          (a) Covenants as to the Exercise of Shares. The Company covenants and
agrees that all Warrant Shares that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and non-assessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant. If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
          (b) No Impairment. Except and to the extent as waived or consented to
by the Holder, the Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.
     11. Representations and Covenants of Holder. This Warrant has been entered
into by the Company in reliance upon the representations and covenants of the
Holder below. The Holder hereby represents and warrants to the Company the
following:
          (a) The Holder is acquiring this Warrant for investment for Holder’s
own account only, not as a nominee or agent, and not with a view to, or for
resale in connection with, any “distribution” of any part thereof within the
meaning of the Securities Act. The Holder has no present intention of selling,
granting any participation in, or otherwise distributing this Warrant or the
Warrant Shares. The Holder hereby represents and warrants to the Company that
the entire legal and beneficial interest of this Warrant will be held for
Holder’s account only, and neither in whole or in part for any other person. The
Holder further hereby represents and warrants to the Company that the Holder has
no present contract, undertaking, agreement or arrangement with any person to
sell, transfer, or grant participation to such person or to any third person,
with respect to this Warrant or the Warrant Shares to be issued following
exercise of this Warrant.

9



--------------------------------------------------------------------------------



 



          (b) The Holder is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire this Warrant and the
Warrant Shares.
          (c) The Holder understands and hereby acknowledges that the issuance
of the Warrant and Warrant Shares is being effected by the Company without
registration under the Securities Act on the basis of the fact that the issuance
of the Warrant is exempt from the registration and prospectus delivery
requirements of the Securities Act pursuant to an exemption therefrom under
Section 4(2) of the Securities Act and in reliance upon Regulation D promulgated
thereunder, and that Company’s reliance upon such exemption is predicated upon,
among other things, the representations and warranties of the Holder to the
Company set forth herein.
          (d) The Holder hereby represents and warrants to the Company that the
Holder either has a preexisting personal or business relationship with the
Company or any of its partners, officers, directors or controlling persons, or
by reason of the Holder’s business or financial experience or the business or
financial experience of the Holder’s professional advisers who are unaffiliated
with and who are not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly, has the capacity to protect the
Holder’s own interests in connection with the Holder’s investment in the
Warrants and the Warrant Shares to be issued upon exercise of the Warrant.
          (e) The Holder hereby further represents and warrants to the Company
that (i) the Holder has such knowledge and experience in financial and business
matters (either directly or by reason of an adviser as described above in
Section 11(d)) so as to be capable of evaluating the merits and risks of
Holder’s prospective investment in the Warrant and the Warrant Shares to be
issued upon exercise of the Warrant, (ii) the Holder has received all of the
information Holder has requested from the Company that Holder considers
necessary or appropriate for determining whether to accept the Warrant, (iii) 
the Holder has the ability to bear the economic risks of Holder’s prospective
investment in the Warrant Shares, and (iv) Holder is able, without materially
impairing its financial condition, to hold the Warrant and the Warrant Shares
for an indefinite period of time and to suffer complete loss on its investment
in the Warrant Shares.
          (f) The Holder understands and hereby acknowledges that (i) the
Warrant and the Warrant Shares must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from the registration and
prospectus delivery requirements of the Securities Act is available with respect
to any sale or other disposition of such Warrant or Warrant Shares, and (ii) the
Company is not under any obligation to register such Warrant or Warrant Shares
to be issued to the Holder at any time.
          (g) The Holder is familiar with the provisions of Rule 144,
promulgated under the Securities Act, which in substance permits limited public
resale of “restricted securities” acquired directly or indirectly from the
issuer thereof (or from an affiliate of such issuer) in a non-public offering
subject to the satisfaction of certain conditions, including, among other
things: (i) the availability of certain public information about the issuer of
such “restricted securities,” (ii) the resale occurring not less than one year
after the holder of such “restricted

10



--------------------------------------------------------------------------------



 



securities” has purchased and made full payment for (within the meaning of
Rule 144) the “restricted securities” to be sold, (iii) the sale being made
through a broker in an unsolicited “broker transaction” or in transactions
directly with a market maker (as said term is defined under the Securities Act),
(iv) the amount of “restricted securities” being sold during any three month
period not exceeding the greater of (a) one percent (1%) of the outstanding
shares of the same class of securities as the “restricted securities” to be
sold, as shown by the most recent report or statement of the issuer, or (b) the
average weekly reported volume of trading in shares of the same class of
securities as the “restricted securities” to be sold on all national securities
exchanges and/or reported through the automated quotation system of a registered
securities association during the four calendar weeks preceding the filing of
notice of proposed sale, if applicable and (v) the timely filing of a Form 144,
if applicable. Holder further understands and hereby acknowledges that, at the
time Holder wishes to sell the Warrant Shares to be issued to the Holder in
connection with exercise of the Warrant, there may be no public trading market
upon which to make such a sale, and that, even if such a public market then
exists, the Company may not be satisfying the current public information
requirements of Rule 144, and that, in such event, the Holder would be precluded
from selling the Warrant Shares issued to Holder in connection with exercise of
the Warrant under Rule 144, even if the one year minimum holding period had been
satisfied. The Holder further understands and hereby acknowledges that, in the
event that all of the applicable requirements of Rule 144 are not satisfied,
registration under the Securities Act or some other exemption from the
registration and prospectus delivery requirements of the Securities Act would be
required to sell the Warrant Shares to be issued to Holder in connection with
exercise of the Warrant.
          (h) The Holder is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act.
     12. Miscellaneous.
          (a) This Warrant shall be governed by and construed in accordance with
California law, without regard to the conflict of laws provisions thereof.
          (b) In the event of a dispute with regard to the interpretation of
this Warrant, the prevailing party may collect the cost of attorney’s fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.
          (c) This Warrant shall be exercisable as provided for herein, except
that in the event that the expiration date of this Warrant shall fall on a
Saturday, Sunday and or United States federally recognized Holiday, this
expiration date for this Warrant shall be extended to 5:00 p.m. Pacific standard
time on the business day following such Saturday, Sunday or recognized Holiday.
          (d) Successors and Assigns. All of the provisions contained herein
shall be binding upon, and inure to the benefit of, the heirs, successors and
assigns of the parties hereto.
          (e) Binding on Successor Corporation. This Warrant shall not be
terminated by (1) the voluntary or involuntary dissolution of the Company;
(2) any merger involving Company, whether or not it is the surviving or
resulting corporation; or (3) any transfer of all or

11



--------------------------------------------------------------------------------



 



substantially all assets of the Company. If any such merger or transfer of
assets occurs, this Warrant shall be binding on and inure to the benefit of the
surviving business entity or the business entity to which such assets are
transferred. The Company shall take all actions necessary to ensure that the
surviving business entity or the transferee, as the case may be, is bound by
this Warrant.
          (f) Headings; References. All headings used herein are used for
convenience only and shall not be used to continue or interpret this Warrant.
Except as otherwise indicated, all references herein to Sections refer to
Sections hereof.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NovaRay, Inc. has caused this Warrant to be executed by
its officers thereunto duly authorized.
     Dated: December 19, 2007.

                      THE “COMPANY”    
 
                    NOVARAY, INC.    
 
               
 
  By:   /s/ Jack Price                       Name:   Jack Price         Title:  
President    
 
                    Address:   1850 Embarcadero Road
Palo Alto, CA 94303         Telephone:   (650) 332-7337         Facsimile:  
(650) 565-8601    
 
                    THE “HOLDER”    
 
                    TRIPLE RING TECHNOLOGIES, INC.    
 
               
 
  By:   /s/ Joseph Heanue                       Name:   Joseph Heanue        
Title:   President    
 
                    Address:   1850 Embarcadero Road
Palo Alto, CA 94303         Telephone:   (650) 331-3476         Facsimile:  
(650) 887-2205    

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
     To: NOVARAY, INC.
     1. The undersigned hereby elects to purchase                      shares of
Common Stock of NOVARAY, INC., pursuant to the terms of the attached Warrant,
and o tenders herewith payment of the purchase price for such shares in full, o
elects the Cashless Exercise option, or elects the Cashless Exercise with Share
Withholding for Tax.
     2. In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, or for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act of
1933, as amended, or any applicable state securities laws.
     3. Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

         
 
 
 
   
 
  (Name)    

     4. Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:

         
 
 
 
   
 
  (Name)    

 



--------------------------------------------------------------------------------



 



ADDENDUM A
     Exercise Schedule:
     To the extent exercisable under its terms, the Holder hereby irrevocably
elects to exercise the Warrant (the “Exercise Period”) only on any date during
the earlier of: (i) the calendar year(s) elected by the Grantee below; or
(ii) the calendar year in which the Company undergoes a transaction which
constitutes a “change in the ownership or effective control, or in the ownership
of a substantial portion of the assets” (within the meaning of Code
Section 409A) of the Company (“Change of Control”) (except to the extent such
calendar year is also the calendar year elected by the Holder below with respect
to the Shares). With respect to any exercise of the Option by the Grantee during
the calendar year in which a Change of Control has occurred, the Grantee may
exercise the Option no earlier than immediately prior to the effective date of
such Change of Control.

      Shares   Fixed Exercise Date 1. 111,000 shares   calendar year 2010 2.
333,000 shares   calendar year 2011

 